Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.3995 Page 1 of 22



    1   Lee Gelernt*                               Bardis Vakili (SBN 247783)
        Judy Rabinovitz*                           ACLU FOUNDATION OF SAN
    2   Anand Balakrishnan*                        DIEGO & IMPERIAL COUNTIES
    3   Daniel Galindo (SBN 292854)                P.O. Box 87131
        AMERICAN CIVIL LIBERTIES                   San Diego, CA 92138-7131
    4   UNION FOUNDATION                           T: (619) 398-4485
    5   IMMIGRANTS’ RIGHTS PROJECT                 F: (619) 232-0036
        125 Broad St., 18th Floor                  bvakili@aclusandiego.org
    6   New York, NY 10004
    7   T: (212) 549-2660                          Spencer E. Amdur (SBN 320069)
        F: (212) 549-2654                          Stephen B. Kang (SBN 292280)
    8   lgelernt@aclu.org                          AMERICAN CIVIL LIBERTIES
    9   jrabinovitz@aclu.org                       UNION FOUNDATION
        abalakrishnan@aclu.org                     IMMIGRANTS’ RIGHTS PROJECT
   10                                              39 Drumm Street
   11                                              San Francisco, CA 94111
                                                   T: (415) 343-1198
   12                                              F: (415) 395-0950
   13   Attorneys for Petitioners-Plaintiffs       samdur@aclu.org
        *Admitted Pro Hac Vice                     skang@aclu.org
   14

   15

   16                        UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
   17

   18
        Ms. L. et al.,                                Case No. 18-cv-00428-DMS-MDD
   19

   20                    Petitioners-Plaintiffs,      Date Filed: October 5, 2018
               v.
   21                                                 THIRD AMENDED COMPLAINT
                                                      FOR DECLARATORY AND
   22   U.S. Immigration and Customs
                                                      INJUNCTIVE RELIEF
        Enforcement (“ICE”); et al.,
   23
                                                      CLASS ACTION
   24                    Respondents-Defendants.
   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.3996 Page 2 of 22



    1 Aaron M. Olsen             Wilson G. Barmeyer*          Sirine Shebaya*
        (SBN 259923)             EVERSHEDS                    Johnathan Smith*
    2 HAEGGQUIST & ECK           SUTHERLAND (US) LLP          MUSLIM ADVOCATES
    3 LLP                        700 Sixth Street NW          P.O. Box 34440
        225 Broadway, Ste 2050   Suite 700                    Washington, D.C. 20043
    4 San Diego, CA 92101        Washington, DC 20001         T: (202) 897-2622
    5 T: 619.342.8000            T: (202) 383-0100            F: (202) 508-1007
        F: 619.342.7878          F: (202)637-3593             sirine@muslimadvocates
    6 aarono@haelaw.com          wilsonbarmeyer@evershed      .org
    7                            s-sutherland.com             johnathan@muslimadvocates
                                                              .org
    8

    9                            John H. Fleming*             Simon Y. Sandoval-
                                 EVERSHEDS                    Moshenberg*
   10                            SUTHERLAND (US) LLP          Sophia Gregg*
   11                            999 Peachtree Street NE,     LEGAL AID JUSTICE
                                 Suite 2300                   CENTER
   12                            Atlanta, GA 30309            6066 Leesburg Pike, Suite
   13                            T: (404) 853-8000            520
                                 F: (404) 853-8806            Falls Church, VA 22041
   14                            johnfleming@eversheds-       T: (703) 778-3450
   15                            sutherland.com               F: (703) 778-3454
                                                              simon@justice4all.org
   16
                                                              sophia@justice4all.org
   17
         Counsel for Plaintiffs Dora and Alma and for Count 3 Only
   18    *
           Motion for Admission Pro Hac Vice Forthcoming
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.3997 Page 3 of 22



    1                                   INTRODUCTION
               1.    This case challenges the United States government’s forcible
    2
        separation of parents from their young children for no legitimate reason and
    3
        notwithstanding the threat of irreparable damage that separation has been
    4
        universally recognized to cause young children.
    5
               2.    Plaintiff Ms. L. is the mother of a seven (7) year-old daughter, who
    6
        was ripped away from her, and then sent halfway across the country to be detained
    7
        alone. Plaintiff Ms. C. is the mother of a fourteen (14) year-old son, who was also
    8
        forcibly separated from his mother and detained more than a thousand miles away.
    9
        Dora is the mother of a thirteen (13) year-old daughter who was forcibly separated
   10
        from her. Alma is the mother of seven-year old and nine-year old sons who were
   11
        forcibly separated from her.
   12
               3.    Ms. L., Ms. C., Dora, and Alma bring this action on behalf of
   13
        themselves and thousands of other parents whom the government has forcibly
   14
        separated from their children. Like Ms. L., Ms. C., Dora, and Alma, many of these
   15
        individuals have fled persecution and are seeking asylum in the United States.
   16
        Without any allegations of abuse, neglect, or parental unfitness, and with no
   17
        hearings of any kind, the government is separating these families and detaining
   18
        their young children, alone and frightened, in facilities often thousands of miles
   19
        from their parents.
   20
               4.    Forced separation from parents causes severe trauma to young
   21
        children, especially those who are already traumatized and are fleeing persecution
   22
        in their home countries. The resulting cognitive and emotional damage can be
   23
        permanent.
   24
               5.    Forced separation can also cause parents to experience symptom of
   25
        acute stress response and corresponding cognitive impairments, which can in turn
   26
        impair the ability to meaningfully participate in a credible fear interview.
   27

   28

                                                   1                                   18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.3998 Page 4 of 22



    1          6.    Defendants have ample ways to keep Plaintiffs together with their
    2   children, as they have done for decades prior to their current practice. There are
    3   shelters that house families (including asylum-seekers) while they await the final
    4   adjudication of their immigration cases. If, however, the government lawfully
    5   continues detaining these parents and young children, it must at a minimum detain
    6   them together in one of its immigration family detention centers.
    7          7.    The Due Process Clause of the Fifth Amendment does not permit the
    8   government to forcibly take young children from their parents, without justification
    9   or even a hearing. That separation also violates the asylum statutes, which
   10   guarantee a meaningful right to apply for asylum, and the Administrative Procedure
   11   Act (APA), which prohibits unlawful and arbitrary government action.
   12                                    JURISDICTION
   13          8.    This case arises under the Fifth Amendment to the United States
   14   Constitution, federal asylum statutes, and the APA. The court has jurisdiction under
   15   28 U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 2241 (habeas
   16   jurisdiction); and Art. I., § 9, cl. 2 of the United States Constitution (“Suspension
   17   Clause”). Plaintiffs are in custody for purposes of habeas jurisdiction.
   18                                        VENUE
   19          9.    Venue is proper under 28 U.S.C. § 1391(e) because Ms. L. was
   20   detained in this District when this action commenced, Defendants reside in this
   21   District, and a substantial portion of the relevant facts occurred within this District,
   22   including the Defendants’ implementation of their practice of separating immigrant
   23   parents from their children for no legitimate reason.
   24                                          PARTIES
   25          10.   Plaintiff Ms. L. is a citizen of the Democratic Republic of the Congo
   26   (the “Congo” or “DRC”). She is the mother of 7 year-old S.S.
   27          11.   Plaintiff Ms. C. is a citizen of Brazil. She is the mother of 14 year-old
   28   J.
                                                   2                                   18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.3999 Page 5 of 22



    1           12.   Dora is a citizen of Honduras. She is the mother of a 13 year-old
    2   daughter.
    3           13.   Alma is a citizen of Honduras. She is the mother of 7 and 9 year-old
    4   sons.
    5           14.   Defendants U.S. Department of Homeland Security (“DHS”) has
    6   responsibility for enforcing the immigration laws of the United States.
    7           15.   Defendant U.S. Immigration and Customs Enforcement (“ICE”) is the
    8   sub-agency of DHS that is responsible for carrying out removal orders and
    9   overseeing immigration detention.
   10           16.   Defendant U.S. Customs and Border Protection (“CBP”) is the sub
   11   agency of DHS that is responsible for the initial processing and detention of
   12   noncitizens who are apprehended near the U.S. border.
   13           17.   Defendant U.S. Department of Health and Human Services (HHS) is a
   14   department of the executive branch of the U.S. government which has been
   15   delegated authority over “unaccompanied” noncitizen children.
   16           18.   Defendant Office of Refugee Resettlement (“ORR”) is the component
   17   of HHS which provides care of and placement for “unaccompanied” noncitizen
   18   children.
   19           19.   Defendant Thomas Homan is sued in his official capacity as the
   20   Director of ICE, and is a legal custodian of Plaintiffs.
   21           20.   Defendant Greg Archambeault is sued in his official capacity as the
   22   ICE San Diego Field Office Director, and is a legal custodian of Plaintiff Ms. L.
   23           21.   Defendant Joseph Greene is sued in his official capacity as the ICE
   24   San Diego Assistant Field Office Director for the Otay Mesa Detention Center, and
   25   is a legal custodian of Plaintiff Ms. L.
   26           22.   Defendant Adrian P. Macias is sued in his official capacity as the ICE
   27   El Paso Field Office Director, and is a legal custodian of Plaintiff Ms. C.
   28

                                                   3                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4000 Page 6 of 22



    1          23.   Defendant Frances M. Jackson is sued in his official capacity as the
    2   ICE El Paso Assistant Field Office Director for the West Texas Detention Facility,
    3   and is a legal custodian of Plaintiff Ms. C.
    4          24.   Defendant Kirstjen Nielsen, is sued in her official capacity as the
    5   Secretary of the Department of Homeland Security. In this capacity, she directs
    6   each of the component agencies within DHS: ICE, USCIS, and CBP. As a result,
    7   Respondent Nielsen has responsibility for the administration of the immigration
    8   laws pursuant to 8 U.S.C. § 1103, is empowered to grant asylum or other relief, and
    9   is a legal custodian of the Plaintiffs.
   10          25.   Defendant Jefferson Beauregard Sessions III is sued in his official
   11   capacity as the Attorney General of the United States. In this capacity, he has
   12   responsibility for the administration of the immigration laws pursuant to 8 U.S.C. §
   13   1103, oversees the Executive Office of Immigration Review, is empowered to grant
   14   asylum or other relief, and is a legal custodian of the Plaintiffs.
   15          26.   Defendant L. Francis Cissna is sued in his official capacity as the
   16   Director of USCIS.
   17          27.   Defendant Kevin K. McAleenan is sued in his official capacity as the
   18   Acting Commissioner of CBP.
   19          28.   Defendant Pete Flores is sued in his official capacity as the San Diego
   20   Field Director of CBP.
   21          29.   Defendant Hector A. Mancha Jr. is sued in his official capacity as the
   22   El Paso Field Director of CBP.
   23          30.   Defendant Alex Azar is sued in his official capacity as the Secretary of
   24   the Department of Health and Human Services.
   25          31.   Defendant Scott Lloyd is sued in his official capacity as the Director of
   26   the Office of Refugee Resettlement.
   27

   28

                                                    4                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4001 Page 7 of 22



    1                                          FACTS
    2          32.   Over the past year, the government has separated thousands of migrant
    3   families for no legitimate purpose. The government’s true purpose in separating
    4   these families was to deter future families from seeking refuge in the United States.
    5          33.   Many of these migrant families fled persecution and are seeking
    6   asylum. Although there are no allegations that the parents are unfit or abusing their
    7   children in any way, the government has forcibly separated them from their young
    8   children and detained the children, often far away, in facilities for “unaccompanied”
    9   minors.
   10          34.   There is overwhelming medical evidence that the separation of a
   11   young child from his or her parent will have a devastating negative impact on the
   12   child’s well-being, especially where there are other traumatic factors at work, and
   13   that this damage can be permanent.
   14          35.   The American Association of Pediatrics has denounced the
   15   Administration’s practice of separating migrant children from their parents, noting
   16   that: “The psychological distress, anxiety, and depression associated with
   17   separation from a parent would follow the children well after the immediate period
   18   of separation—even after the eventual reunification with a parent or other family.”
   19          36.   Prior Administrations detained migrant families, but did not have a
   20   practice of forcibly separating fit parents from their young children.
   21          37.   There are non-governmental shelters that specialize in housing and
   22   caring for families—including asylum seeking families—while their immigration
   23   applications are adjudicated.
   24          38.   There are also government-operated family detention centers where
   25   parents can be housed together with their children, should the government lawfully
   26   decide not to release them. The government previously detained, and continues to
   27   detain, numerous family units at those facilities.
   28

                                                   5                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4002 Page 8 of 22



    1           39.   In April 2018, the New York Times reported that more than “700
    2   children have been taken from adults claiming to be their parents since October [of
    3   2016], including more than 100 children under the age of 4.” Caitlin Dickerson,
    4   Hundreds of Children Have Been Taken from Parents at U.S. Border, N.Y. Times,
    5   Apr. 20, 2018.
    6           40.   On May 7, 2018, Defendant Sessions announced “a new initiative” to
    7   refer “100 percent” of immigrants who cross the Southwest border for criminal
    8   immigration prosecutions, also known as the “zero-tolerance policy.” Defendant
    9   Sessions stated that as part of that prosecution, all parents who are prosecuted
   10   would be separated from their children. U.S. Dep’t of Justice, Attorney General
   11   Sessions Delivers Remarks to the Association of State Criminal Investigative
   12   Agencies 2018 Spring Conference (May 7, 2018). The purpose of this new policy
   13   was to separate families in the hope that it would deter other families from seeking
   14   refuge in the United States.
   15           41.   At a Senate Judiciary Committee hearing in May, a deputy chief of
   16   Defendant U.S. Customs and Border Protection testified that between May 6 and
   17   May 19 alone, a total of 658 children were separated from their family members
   18   pursuant to this policy. The Washington Post reported that in the city of McAllen,
   19   Texas, 415 children were taken from their parents during a two week period. 1 And
   20   in June 2018, the Department of Homeland Security reported that in the six weeks
   21   between April 19 and May 31, the administration took almost 2,000 children away
   22   from their parents.2
   23           42.   Defendant Sessions and other government officials, including
   24   Defendant Nielsen, have repeatedly defended the separation of children from their
   25   parents in speeches and interviews with various media outlets. Among other
   26   1
           https://www.washingtonpost.com/world/national-security/trumps-zero-tolerance- at-the-
   27   border-is-causing-child-shelters-to-fill-up-fast/2018/05/29/7aab0ae4-636b-11e8-a69c-
        b944de66d9e7_story.html?utm_term=.d52d94c37d05.
   28   2
            https://ca.reuters.com/article/topNews/idCAKBN1JB2SF-OCATP.
                                                      6                                    18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4003 Page 9 of 22



    1   justifications for the practice, they have stated that separating families would be a
    2   way to “discourage parents from bringing their children here illegally,” 3 and that it
    3   would help “deter more movement” to the United States by asylum seekers and
    4   other migrants. 4 Administration officials told the New York Times in May, “[t]he
    5   president and his aides in the White House had been pushing a family separation
    6   policy for weeks as a way of deterring families from trying to cross the border
    7   illegally.” 5
    8           43.     Even if the separated child is released from custody and placed in a
    9   community setting or foster care, the trauma of the ongoing separation continues.
   10           44.     By taking away their children, Defendants are coercing class members
   11   into giving up their claims for asylum and other legal protection. Numerous class
   12   members have been told by CBP and ICE agents that they will see their children
   13   again sooner if they withdraw their asylum applications and accept earlier
   14   deportation. 6
   15           45.     Many class members have given up their asylum claims and stipulated
   16   to removal as a way to be reunited with their children faster.
   17           46.     For class members who have not been coerced into giving up their
   18   asylum claims, separation from their children has made those applications much
   19   more difficult. Separation prevents parents from helping their children apply for
   20   asylum and navigate removal proceedings. Separation also makes it harder for
   21
        3
            http://transcripts.cnn.com/TRANSCRIPTS/1801/16/cnr.04.html.
   22
        4
            https://www.cnn.com/2017/03/06/politics/john-kelly-separating-children-from- parents-immigration-
   23   border/
        5
   24       https://www.nytimes.com/2018/05/10/us/politics/trump-homeland-security- secretary-resign.html
        6
            This practice has been widely reported. See, e.g., Dara Lind, Trump Will Reunite Separated Families—
   25   But Only if They Agree to Deportation, Vox.com (June 25, 2018),
        https://www.vox.com/2018/6725/17484042/children-parents-separate- reunite-plan-trump; Jay Root &
   26   Shannon Najmabadi, Kids in Exchange for Deportation: Detained Migrants Say They Were Told They
        Could Get Kids Back on Way Out of U.S., Texas Tribune (June 24, 2018),
   27   https://www.texastribune.org/2018/06/24/kids-exchange-deportation-migrants-claim-they-were-promised-
        they-could/?utm_campaign=trib-
   28
        social&utm_medium=social&utm_source=twitter&utm_content=1529859032.
                                                           7                                        18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4004 Page 10 of 22



    1   parents to present facts involving their children which support their own asylum
    2   claims.
    3           47.    The trauma of separation also renders asylum-seeking class members
    4   too distraught to effectively pursue their asylum applications. See, e.g., Angelina
    5   Chapin, Separated Parents Are Failing Asylum Screenings Because They’re So
    6   Heartbroken, Huffington Post (June 30, 2018).7
    7           48.     Defendants have deported class members without their separated
    8   children. Their children are now stranded in the United States alone. Many of these
    9   parents are now struggling to make contact with their children, who are being
   10   detained thousands of miles away across multiple international borders. See Miriam
   11   Jordan, “I Can’t Go Without My Son, “a Mother Pleaded as She Was Deported to
   12   Guatemala, N.Y. Times (June 17, 2018). 8
   13           49.     On June 20, 2018, President Trump signed an Executive Order (“EO”)
   14   purporting to end certain family separations going forward.9 The EO directs DHS to
   15   “maintain custody of alien families during the pendency of any criminal improper
   16   entry or immigration proceedings.”
   17           50.     The EO directs DHS to separate families any time DHS determines
   18   that separation would protect “the child’s welfare.” It does not, however, set forth
   19   how that standard will be applied. In prior cases the government has applied that
   20   standard in a manner that is inconsistent with the child’s best interest, including in
   21   Ms. L’s case.
   22           51.     The EO makes no provision for reunifying the thousands of families
   23   who were separated prior to its issuance.
   24   7
            https://www.huffingtonpost.com/entry/separated-parents-too-grief-stricken-to-seek-asylum-experts-
        say_us_5b379974e4b08c3a8f6ad5d9.
   25   8
            https://www.nytimes.com/2018/06/17/us/immigration-deported-parents.html. See also Nelson
   26   Renteria, El Salvador Demands U.S. Return Child Taken from Deported Father, Reuters (June 21, 2018),
        https://www.reuters.com/article/us-usa- immigration-el-salvador/el-salvador-demands-us-return-child-
   27   taken-from-deported- father-idU SKBN1JH3ER.
        9
            https://www.whitehouse.gov/presidential-actions/affording-congress-opportunity- address-family-
   28
        separation/.
                                                           8                                        18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4005 Page 11 of 22



    1          52.   The EO makes no provision for returning separated children to parents
    2   who have been already been deported without their children.
    3                                NAMED PLAINTIFFS
    4          53.   Ms. L. and her daughter S.S. are one of the many families that have
    5   recently been separated by the government.
    6          54.   Ms. L. and her daughter are seeking asylum in the United States.
    7          55.   Ms. L. is Catholic and sought shelter in a church until she was able to
    8   escape the Congo with S.S.
    9          56.   Upon reaching the United States, Ms. L. and S.S. presented themselves
   10   at the San Ysidro, California Port of Entry on November 1, 2017. Although their
   11   native language is Lingala, they were able to communicate to the border guards that
   12   they sought asylum.
   13          57.   Based on her expression of a fear of returning to the Congo, Ms. L.
   14   was referred for an initial screening before an asylum officer, called a “credible fear
   15   interview.” She subsequently passed the credible fear screening but, until March 6,
   16   2018, remained detained in the Otay Mesa Detention Center in the San Diego area.
   17          58.   On or about November 5, immigration officials forcibly separated
   18   then-6 year-old S.S. from her mother and sent S.S. to Chicago. There she was
   19   housed in a detention facility for “unaccompanied” minors run by the Office of
   20   Refugee Resettlement (ORR).
   21          59.   When S.S. was taken away from her mother, she was screaming and
   22   crying, pleading with guards not to take her away from her mother. While detained,
   23   Ms. L. spoke to her daughter approximately 6 times by phone, never by video. For
   24   months she was terrified that she would never see her daughter again. The few
   25   times Ms. L. was able to speak to her daughter on the phone, her daughter was
   26   crying and scared.
   27          60.   In December, S.S. turned 7 and spent her birthday in the Chicago
   28   facility, without her mother.
                                                  9                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4006 Page 12 of 22



    1            61.   In detention, Ms. L. was distraught and depressed because of her
    2   separation from her daughter. As a result, she did not eat properly, lost weight, and
    3   was not sleeping due to worry and nightmares.
    4            62.    In one moment of extreme despair and confusion, Ms. L. told an
    5   immigration judge that she wanted to withdraw her application for asylum,
    6   realizing her mistake only a few days later. She is seeking to reopen her case before
    7   the Board of Immigration Appeals.
    8            63.   The government had no legitimate interest in separating Ms. L. and her
    9   child.
   10            64.   There has been no evidence, or even accusation, that S.S. was abused
   11   or neglected by Ms. L.
   12            65.   There is no evidence that Ms. L. is an unfit parent or that she is not
   13   acting in the best interests of her child.
   14            66.   After Ms. L. filed this lawsuit and moved for a preliminary injunction,
   15   Defendants abruptly released her from custody on March 6, 2018, due to the filing
   16   of the lawsuit. Defendants informed her that she would be released mere hours in
   17   advance, with no arrangements for where she would stay. S.S. was released to Ms.
   18   L.’s custody several days later. Both are now pursuing their claims for legal
   19   protection.
   20            67.   Ms. C. and her 14 year-old son, J., are another one of the families who
   21   have been separated by the government. Like Ms. L. and her daughter, Ms. C. and
   22   her son are seeking asylum in the United States.
   23            68.   Ms. C. and J. fled Brazil and came to the United States to seek asylum.
   24   A few feet after Ms. C. entered the United States, a border guard approached her,
   25   and she explained that she was seeking asylum. Ms. C. subsequently passed a
   26   credible fear interview, and was put in removal proceedings, where she is applying
   27   for asylum.
   28

                                                     10                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4007 Page 13 of 22



    1          69.    Despite having communicated her fear of persecution to border guards,
    2   the government prosecuted Ms. C. for entering the country illegally, took her son J.
    3   away from her, and sent him to a facility for “unaccompanied” children in Chicago.
    4          70.    The government continued to separate Ms. C. from her son even after
    5   she completed serving her criminal misdemeanor sentence on September 22, 2017,
    6   and was sent to an immigration detention facility, the El Paso Processing Center. In
    7   early January 2018, she was transferred again, to another immigration facility, the
    8   West Texas Detention Facility (also known as Sierra Blanca), but still was not
    9   reunited with her son. Even after Ms. C was released from immigration detention
   10   on April 5, 2018, the government did not reunify her with her son for another two
   11   months, until June 9.
   12          71.    While separated from J., Ms. C. was desperate to be reunited with him.
   13   She worried about him constantly and did not know when she would be able to see
   14   him. They spoke on the phone only a handful of times while they were separated by
   15   Defendants.
   16          72.    J. had a difficult time emotionally during the months he was separated
   17   from his mother.
   18          73.    The government had no legitimate interest for the separation of Ms. C.
   19   and her child.
   20          74.    There is no evidence, or even accusation, that J. was abused or
   21   neglected by Ms. C.
   22          75.    There is no evidence that Ms. C. is an unfit parent or that she is not
   23   acting in the best interests of her child.
   24          76.    Dora fled Honduras with her thirteen-year-old daughter due to
   25   persecution on account of her political opinion. She was separated from her
   26   daughter when she arrived in the United States in May 2018. It was the first time in
   27   their lives that they had been separated. Dora was unable to obtain information
   28   about her daughter’s whereabouts.
                                                     11                               18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4008 Page 14 of 22



    1          77.   Dora was terrified for her daughter after being separated from her. She
    2   became so distraught that she had to be given medication—antidepressants and
    3   sleeping pills—to treat the depression she suffered as a result of having been
    4   separated from her daughter. The medication did not work and actually made her
    5   feel worse. Dora suffered side effects from the medications.
    6          78.   Dora received a negative determination in a credible fear interview
    7   conducted during the separation. She has been reunited with her children and is
    8   currently detained at the South Texas Family Residential Center in Dilley, Texas.
    9          79.   Alma fled Honduras with her two boys, aged seven and nine, because
   10   of violence and persecution she and her family members endured. She arrived in the
   11   United States in June 2018 and was separated from her children. She received no
   12   information about them for twenty-eight days.
   13          80.   At the time of her credible fear interview, Alma was separated from
   14   her children and unable to focus on anything other than that separation. She was
   15   later diagnosed with post-traumatic stress disorder ("PTSD") because of this
   16   separation, with strong indications that she was suffering from acute, debilitating
   17   trauma at the time of her interview, including alterations in mood and cognition,
   18   hyperarousal, and dissociation.
   19          81.   Alma received a negative credible fear determination, which was
   20   affirmed by an immigration judge.
   21          82.   Alma was reunited with her children, and was released on an order of
   22   supervision. She is required to check in regularly with ICE and is subject to
   23   deportation at any time.
   24                                 CLASS ALLEGATIONS
   25          83.   Plaintiffs bring this action under Federal Rule of Civil Procedure
   26   23(b)(2) on behalf of themselves and a nationwide class of all other persons
   27   similarly situated.
   28          84.   Plaintiffs seek to represent the following class:
                                                  12                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4009 Page 15 of 22



    1          All adult parents who enter the United States at or between designated ports
               of entry who (1) have been, are, or will be detained in immigration custody
    2          by the DHS, and (2) have a minor child who is or will be separated from
    3          them by DHS and detained in ORR custody, ORR foster care, or DHS
               custody, absent a determination that the parent is unfit or presents a danger
    4          to the child.
    5
               85.   Ms. L., Ms. C., Dora, and Alma are each adequate representatives of
    6
        the proposed class.
    7
               86.   The proposed class satisfies the requirements of Rule 23(a)(1) because
    8
        the class is so numerous that joinder of all members is impracticable. There are at a
    9
        minimum hundreds of parents who fit within the class.
   10
               87.   The class meets the commonality requirements of Federal Rule of
   11
        Civil Procedure 23(a)(2). The members of the class are subject to a common
   12
        practice: forcibly separating detained parents from their minor children absent any
   13
        determination that the parent is unfit or presents a danger to the child. By definition,
   14
        all class members have experienced that practice, and none has been given an
   15
        adequate hearing regarding the separation. The lawsuit raises numerous questions
   16
        of law common to members of the proposed class, including: whether Defendants’
   17
        family separation practice violates class members’ substantive due process right to
   18
        family integrity; whether the practice violates class members’ procedural due
   19
        process rights; whether the practice violates the federal asylum statute; and whether
   20
        these separations are unlawful or arbitrary and capricious under the APA.
   21
               88.   The proposed class meets the typicality requirements of Federal Rule
   22
        of Civil Procedure 23(a)(3), because the claims of the representative Plaintiffs are
   23
        typical of the claims of the class. Ms. L., Ms. C., Dora, and Alma, and the proposed
   24
        class members are all individuals who have had or will have their children forcibly
   25
        taken away from them despite there being no proven allegations of abuse, neglect,
   26
        or any other danger or unfitness. Plaintiffs and the proposed class also share the
   27
        same legal claims, which assert the same substantive and procedural rights under
   28
        the Due Process Clause, the asylum statute, and the APA.
                                                13                                    18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4010 Page 16 of 22



    1          89.    The proposed class meets the adequacy requirements of Federal Rule
    2   of Civil Procedure 23(a)(4). The representative Plaintiffs seek the same relief as the
    3   other members of the class—namely, an order that they be reunified with their
    4   children, whether through release or in family detention facilities. In defending their
    5   own rights, Ms. L., Ms. C., Dora, and Alma will defend the rights of all proposed
    6   class members fairly and adequately.
    7          90.    The proposed class is represented by counsel from the American Civil
    8   Liberties Union Immigrants’ Rights Project and the ACLU of San Diego and
    9   Imperial Counties. Counsel have extensive experience litigating class action
   10   lawsuits and other complex cases in federal court, including civil rights lawsuits on
   11   behalf of noncitizens.
   12          91.    The members of the class are readily ascertainable through
   13   Defendants’ records.
   14          92.    The proposed class also satisfies Federal Rule of Civil Procedure
   15   23(b)(2). Defendants have acted on grounds generally applicable to the class by
   16   unlawfully separating parents from their young children. Injunctive and declaratory
   17   relief is thus appropriate with respect to the class as a whole.
   18                                  CAUSES OF ACTION
                                               COUNT I
   19
                       (Violation of Due Process: Right to Family Integrity)
   20          93.    All of the foregoing allegations are repeated and realleged as though
   21   fully set forth herein.
   22          94.    The Due Process Clause of the Fifth Amendment applies to all
   23   “persons” on United States soil and thus applies to Ms. L., Ms. C., their children
   24   S.S. and J., and all proposed class members.
   25          95.    Plaintiffs, their children, and all class members have liberty interests
   26   under the Due Process Clause in remaining together as families.
   27

   28

                                                   14                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4011 Page 17 of 22



    1          96.    The separation of the class members from their children violates
    2   substantive due process because it furthers no legitimate purpose and was designed
    3   to deter.
    4          97.    The separation of the class members from their children also violates
    5   procedural due process because it was undertaken without any hearing.
    6                                    COUNT II
    7          (Administrative Procedure Act: Arbitrary and Capricious Practice)
    8          98.   All of the foregoing allegations are repeated and realleged as though
    9   fully set forth herein.
   10          99.   The APA prohibits agency action that is arbitrary and capricious or
   11   violates a person’s legal or constitutional rights.
   12          100. Defendants’ separation practice is final agency action for which there
   13   is no other adequate remedy in a court. Defendants’ decision to separate parents is
   14   not tentative or interlocutory, because Defendants have already separated thousands
   15   of families and continue to do so, and the policy was announced by high-level
   16   officials. And Defendants’ decision to separate gravely impacts class members’
   17   rights to remain together as families.
   18          101. Defendants’ separation of Ms. L., Ms. C., and the other class members
   19   from their children without any explanation or legitimate justification is arbitrary
   20   and capricious and accordingly violates the APA. 5 U.S.C. § 706.
   21          102. Among other things, Defendants failed to offer adequate reasons for
   22   adopting their unprecedented new separation practice; they failed to explain why
   23   they were not using alternatives to separation, including supervised release and
   24   family detention; and for parents like Ms. L., Defendants have never explained why
   25   they cannot verify parentage before imposing traumatic separation on both parent
   26   and child.
   27

   28

                                                   15                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4012 Page 18 of 22



    1                                      COUNT III
         (Violation of Right to Seek Protection Under the Asylum and Withholding of
    2               Removal Statutes, and the Convention Against Torture)
    3         103. All of the foregoing allegations are repeated and realleged as though
    4   fully set forth herein.
    5            104. Under United States law, noncitizens with a well-founded fear of
    6   persecution shall have the opportunity to apply for asylum in the United States. 8
    7   U.S.C. § 1158(a). In addition, noncitizens have a mandatory statutory entitlement to
    8   withholding of removal where they would face a probability of persecution if
    9   removed to their country of nationality, 8 U.S.C. § 1231(b)(3), or withholding or
   10   deferral of removal where they would face a probability of torture. Foreign Affairs
   11   Reform and Restructuring Act (“FARRA”), Pub. L. No. 105-277, Div. G., Title
   12   XXII, § 2242, 112 Stat. 2681-822 (Oct. 21, 1998) (codified as Note to 8 U.S.C.§
   13   1231).
   14            105. Class members have a private right of action to challenge violations of
   15   their right to apply for asylum under § 1158(a). That right is not barred by 8 U.S.C.
   16   § 1158(d)(7), which applies to only certain procedural requirements set out in
   17   Section 1158(d).
   18            106. Defendants’ separation of families violates federal law that provides
   19   for asylum and other protection from removal, as well as their due process right to
   20   seek such relief. Separation severely impedes their ability to pursue their asylum
   21   and other protection claims in a number of ways, including by denying them the
   22   ability to coordinate their applications with their children, present facts related to
   23   themselves and their children, and creating trauma that hinders their ability to
   24   navigate the complex process. This is in violation of due process and other federal
   25   law, including the Rehabilitation Act, 29 U.S.C. § 701 et seq. and Immigration and
   26   Nationality Act, 8 U.S.C. § 1101.
   27            107. The government is also using the trauma of separation to coerce
   28   parents into giving up their asylum and protection claims in order to be reunited
                                                   16                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4013 Page 19 of 22



    1   with their children.
    2

    3                                  PRAYER FOR RELIEF
    4          Plaintiffs request that the Court enter a judgment against Defendants and
    5   award the following relief:
    6          A.    Certify a class of all adult parents nationwide who enter the United
    7   States at or between designated ports of entry who (1) have been, are, or will be
    8   detained in immigration custody by the DHS, and (2) have a minor child who is or
    9   will be separated from them by DHS and detained in ORR custody, ORR foster
   10   care, or DHS custody, absent a determination that the parent is unfit or presents a
   11   danger to the child.
   12          B.    Name Ms. L., and Ms. C., Dora, and Alma as representatives of the
   13   class, and appoint Plaintiffs’ counsel as class counsel;
   14          C.    Declare the separation of Ms. L., Ms. C., Dora, and Alma, and the
   15   other class members from their children unlawful;
   16          D.    Preliminarily and permanently enjoin Defendants from continuing to
   17   separate the class members from their children;
   18          E.    Order Defendants either to release class members along with their
   19   children, or to detain them together in the same facility;
   20          F.    Enjoin Defendants from removing any class members from the country
   21   who have received final removal orders until they are reunited with their children,
   22   unless the class members knowingly and voluntarily decide that they do not want
   23   their children removed with them;
   24          G.    Enjoin Defendants from removing any class member who received a
   25   final removal order prior to the issuance of this Court’s preliminary injunction on
   26   June 26, 2018, or prior to receiving notice of their rights under the injunction, until
   27   they have had an opportunity to consult with class counsel, or a delegate of class
   28   counsel, to insure that these class members have knowingly and voluntarily chosen
                                                  17                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4014 Page 20 of 22



    1   to forego any further challenges to removal, rather than feeling coerced into doing
    2   so as a result of separation from their children.
    3          H.    Order Defendants to provide Ms. L, Ms. C., Dora, Alma, and the other
    4   class members with a reasonable opportunity to pursue claims for asylum.
    5          H.    Require Defendants to pay reasonable attorneys’ fees and costs;
    6          I.    Order all other relief that is just and proper.
    7

    8   Dated: October 5, 2018                      Respectfully Submitted,
    9
        Bardis Vakili ISBN 247783)                  /s/ Lee Gelernt
   10   ACLU FOUNDATION OF SAN                      Lee Gelernt*
        DIEGO & IMPERIAL COUNTIES                   Judy Rabinovitz*
   11
        P.O. Box 87131                              Anand Balakrishnan*
   12   San Diego, CA 92138-7131                    Daniel Galindo (SBN 292854)
        T: (619) 398-4485                           AMERICAN CIVIL LIBERTIES
   13                                               UNION FOUNDATION
        F: (619) 232-0036
                                                    IMMIGRANTS’ RIGHTS PROJECT
   14   bvakili@aclusandiego.org                    125 Broad St., 18th Floor
        Stephen B. Kang (SBN 292280)                New York, NY 10004
   15                                               T: (212) 549-2616
        Spencer E. Amdur (SBN 320069)               F: (212) 549-2654
   16   AMERICAN CIVIL LIBERTIES                    lgelernt@aclu.org
   17   UNION FOUNDATION                            jrabinovitz@aclu.org
        IMMIGRANTS’ RIGHTS PROJECT                  abalakrishnan@aclu.org
   18
        39 Drumm Street                             dgalindo@aclu.org
   19   San Francisco, CA 94111
        T: (415) 343-1198
   20
        F: (415) 395-0950
   21   skang@aclu.org
        samdur@aclu.org
   22

   23   Counsel for Plaintiffs Ms. L. and Ms. C.

   24

   25

   26

   27

   28

                                                   18                              18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4015 Page 21 of 22



    1 Aaron M. Olsen             Wilson G. Barmeyer*          Sirine Shebaya*
        (SBN 259923)             EVERSHEDS                    Johnathan Smith*
    2 HAEGGQUIST & ECK           SUTHERLAND (US) LLP          MUSLIM ADVOCATES
    3 LLP                        700 Sixth Street NW          P.O. Box 34440
        225 Broadway, Ste 2050   Suite 700                    Washington, D.C. 20043
    4 San Diego, CA 92101        Washington, DC 20001         T: (202) 897-2622
    5 T: 619.342.8000            T: (202) 383-0100            F: (202) 508-1007
        F: 619.342.7878          F: (202)637-3593             sirine@muslimadvocates
    6 aarono@haelaw.com          wilsonbarmeyer@evershed      .org
    7                            s-sutherland.com             johnathan@muslimadvocates
                                                              .org
    8

    9                            John H. Fleming*             Simon Y. Sandoval-
                                 EVERSHEDS                    Moshenberg*
   10                            SUTHERLAND (US) LLP          Sophia Gregg*
   11                            999 Peachtree Street NE,     LEGAL AID JUSTICE
                                 Suite 2300                   CENTER
   12                            Atlanta, GA 30309            6066 Leesburg Pike, Suite
   13                            T: (404) 853-8000            520
                                 F: (404) 853-8806            Falls Church, VA 22041
   14                            johnfleming@eversheds-       T: (703) 778-3450
   15                            sutherland.com               F: (703) 778-3454
                                                              simon@justice4all.org
   16
                                                              sophia@justice4all.org
   17
         Counsel for Plaintiffs Dora and Alma and for Count 3 Only
   18    *
           Motion for Admission Pro Hac Vice Forthcoming
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               19                               18cv0428
Case 3:18-cv-00428-DMS-MDD Document 250 Filed 10/09/18 PageID.4016 Page 22 of 22



    1                            CERTIFICATE OF SERVICE
    2         I hereby certify that on October 5, 2018, I electronically filed the foregoing
    3
        with the Clerk for the United States District Court for the Southern District of
    4

    5   California by using the appellate CM/ECF system. A true and correct copy of this
    6   brief has been served via the Court’s CM/ECF system on all counsel of record.
    7
                                                     /s/ Lee Gelernt
    8                                                Lee Gelernt, Esq.
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                20                                18cv0428
